Case 6:15-cv-00454-RC-KNM Document 39 Filed 01/09/19 Page 1 of 4 PageID #: 1973



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                           TYLER DIVISION

 JEFFREY ROSS SEERY,                   §
 TDCJ CID NO. 1706643,                 §
                Petitioner,            §
                                       §
 v.                                    §     CIVIL ACTION NO. 6:15cv454
                                       §     U.S. Magistrate Judge Mitchell
 LORIE DAVIS, Director,                §
 Texas Department of Criminal          §
 Justice, Correctional Institutions    §
 Division,                             §
                   Respondent.         §

      RESPONDENT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S
               REPORT AND RECOMMENDATION

       While the Director agrees with the Magistrate Judge’s ultimate

 recommendation to deny the petition, the Director must object to those findings

 and conclusions with which she disagrees. See Douglass v. United Services

 Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996). Otherwise, she will be barred from
 challenging the same on appeal. Consequently, these objections are made in

 an abundance of caution to perfect the record for appeal.

       First, the Director objects to the Magistrate Judge’s failure to find that

 the claims raised in Seery’s amended petition are time-barred. ECF 37, at 9-

 10. The Director respectfully disagrees with the statement that the Director’s

 analysis of the time-bar issue omitted a crucial point, the factual predicate

 date. Id. at 10. Rather than omitting this issue, the Director argued that Seery

 failed to demonstrate he could not have discovered the factual predicate of his

 amended claims until a date subsequent to the date his conviction became
Case 6:15-cv-00454-RC-KNM Document 39 Filed 01/09/19 Page 2 of 4 PageID #: 1974



 final. ECF 34, at 7-8; see 28 U.S.C. § 2244(d)(1)(D). As argued, the availability

 of Seery’s amended claims prior to the end of the limitations period was

 evidenced by the Texas Court of Criminal Appeals’ dismissal of his third state

 habeas application as an abuse of the writ. SHCR-03, at Action Taken. A

 subsequent state application for writ of habeas corpus will be dismissed as an

 abuse of the writ where the factual basis of a claim is ascertainable through

 the exercise of due diligence on or before the date the previous state application

 was filed. Tex. Code Crim. Proc. Art. 11.07 § 4(c). In dismissing Seery’s third

 state habeas application as an abuse of the writ, the Texas Court of Criminal

 Appeals necessarily found that Seery’s amended claims were available to him

 at the time of his previous habeas application. Id. Accordingly, the date Seery’s

 convictions became final controls the calculation of the federal limitations

 period and the amended claims are untimely. 28 U.S.C. § 2244(d)(1).

       Second, the Director objects to the Magistrate Judge’s failure to find that

 one of Seery’s claims is unexhausted and procedurally barred—his claim that

 the appellate court incorrectly determined that the trial court properly allowed

 evidence that Seery lied about his service. ECF 37, at 4, 24-27. As the Director

 argued in her answer, Seery has not exhausted claim 4(c) because, while he

 raised it on direct appeal, he abandoned it on petition for discretionary review

 and did not raise it in his state writ application. ECF 13, at 14-16.

       The Director respectfully requests that Seery’s claims be denied and

 dismissed with prejudice for the reasons set forth in the Respondent’s Answer

 and the Respondent’s Response to the Amended Petition.




                                         2
Case 6:15-cv-00454-RC-KNM Document 39 Filed 01/09/19 Page 3 of 4 PageID #: 1975



                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    ADRIENNE McFARLAND
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division


                                    /s/ Jessica Manojlovich
 *Lead Counsel                      JESSICA MANOJLOVICH*
                                    Assistant Attorney General
                                    State Bar No. 24055632

                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT




                                      3
Case 6:15-cv-00454-RC-KNM Document 39 Filed 01/09/19 Page 4 of 4 PageID #: 1976



                         CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing

 pleading is being served by placing the same in the United States Mail, postage

 prepaid, on the 9th day of January, 2019, addressed to:

 Jeffrey Ross Seery
 TDCJ-CID No. 1706643
 Estelle Unit
 264 FM 3478
 Huntsville, TX 77320

                                      /s/ Jessica Manojlovich
                                      JESSICA MANOJLOVICH
                                      Assistant Attorney General




                                        4
